     Case 1:21-mc-00042-DAD-EPG Document 11 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 1:21-mc-00042-DAD-EPG
12                      Plaintiff and Judgment
                        Creditor,
13                                                      ORDER TERMINATING WAGE
             v.                                         GARNISHMENT
14
      GERALD ORLANDO GARCIA,                            (Doc. No. 10)
15
                        Defendant and Judgment
16                      Debtor.
17

18
      HOME DEPOT U.S.A., INC.,
19
                        Garnishee.
20
21          This matter is before the court on plaintiff United States’ application for an order

22   terminating wage garnishment. (Doc. No. 10.) As set forth in plaintiff’s application, the United

23   States garnished defendant Garcia’s wages from his employer, Home Depot U.S.A., Inc. (Id.)

24   The United States now requests that the writ of wage garnishment be terminated because

25   defendant Garcia and the United States have agreed to a voluntary repayment plan. (Id.)

26          Good cause appearing from the review of the court files and the United States’ application

27   for an order terminating wage garnishment, the United States’ application (Doc. No. 10) will be

28   granted. The writ of garnishment issued against Gerald Orlando Garcia is hereby terminated
                                                       1
     Case 1:21-mc-00042-DAD-EPG Document 11 Filed 07/30/21 Page 2 of 2


 1   pursuant to 28 U.S.C. § 3205(c)(10)(A). Any funds currently held by garnishee Home Depot

 2   U.S.A., Inc. pursuant to the writ shall be released to defendant Garcia. The Clerk of the Court is

 3   directed to close this miscellaneous case.

 4   IT IS SO ORDERED.
 5
        Dated:     July 29, 2021
 6                                                     UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
